DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/30/2020, 01/25/2022 and 7/26/2022 have been considered.
Drawings
The drawings submitted on 3/30/2020 are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, for failing to include all the limitations of the claim upon which it depends. This claim simply repeats a feature from claim 1; it does not alter the scope of claim 1 in any way.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 11-17 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20170207397A1 to Lee et al.
Regarding claim 1, Lee et al. discloses an OLED comprising two electrodes sandwiching a plurality of organic layers, including a light emitting layer, comprising the following compounds 1 and 2: HAr1-(L)n-HAr2 and HAr3-(L)n-HAr4 (abstract). In some embodiments, the two compounds are used as host materials in the light emitting layer (see examples). The first compound is exemplified by 

    PNG
    media_image1.png
    356
    335
    media_image1.png
    Greyscale
.
This compound is representative of the claimed compound wherein X1,2 = O, l = 0, two adjacent R5 groups combine to form a fused ring of a C5 aliphatic ring and a C6 aromatic ring, R2-4 = H, n = 1, Ar2 = phenyl, and m = 0. Claims 1-4 and 6 are therefore anticipated. Claims 7-9 are anticipated because, while Ar1, Ar3 and/or R3 may be an aryl group, l, m and/or c may still be 0. The device of claims 11-13 can be found in paragraphs [0038 and [0151]. The second compound is typified by such species as

    PNG
    media_image2.png
    229
    340
    media_image2.png
    Greyscale

(p. 19), which is representative of the compound of formula 15 in claim 14, wherein L2 = a single bond, Z1-16 = CH, Ar4 = biphenyl and W = N(Ar5) where Ar5 is a fluorenyl group. The second compound also reads on formula 16 in claim 15. Regarding claim 16, fluorenyl group is an aryl group. Another example of the second compound that reads on claim 17 is the following on page 106:

    PNG
    media_image3.png
    368
    306
    media_image3.png
    Greyscale
.
The features of claims 19-21 can be found at paragraphs [0055] and [0056].

Claims 1-4, 6-9, 11-13 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2018016742A1 (= US20180337348A1) to Jung et al.
Regarding claim 1, Jung et al. discloses an OLED comprising two electrodes sandwiching a plurality of organic layers, including a light emitting layer, comprising the following compound:

    PNG
    media_image4.png
    266
    396
    media_image4.png
    Greyscale

which is exemplified by such species as

    PNG
    media_image5.png
    198
    268
    media_image5.png
    Greyscale

(see [0247]). This compound is representative of the claimed compound wherein X1,2 = O, Ar2 = phenyl, n = 1, l = 0, Ar3 = biphenyl, and R1-5 = H. Claims 1-4 and 6-8 are therefore anticipated. Claim 9 is anticipated because c can be 0. The features of claims 11-13 can be found at paragraphs [0097] and [0098], and those of claims 19-21 at [0101], [0114] and [0115]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over WO2018016742A1 to Jung et al.
While Jung et al. fails to disclose the claimed compounds, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the prior art compound to arrive at the claimed compounds without any undue experimentation of negative consequences. For examples, a PHOSITA could have easily replaced the 1,3-phenylene group in the prior art compound 64 with a 1,4-phenylene group to arrive at the claimed compound 1-74 because Jung et al. does teach compounds with 1,4-phenylene group:

    PNG
    media_image6.png
    489
    287
    media_image6.png
    Greyscale

(see page 93).

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US20170207397A1 to Lee et al.
Regarding claim 5, Lee et al. teaches that the Ln in the first compound can be a substituted aryl group and that the substituent can be an aryl group ([0016] & [0020]). The disclosed examples of the first compounds have Ln  as either a single bond or a phenylene group. Nevertheless, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the first compound by, for example, replacing the phenylene group of Ln with one substituted with an aryl group such as a phenyl group without expecting any difficulties or negative consequences.
Regarding claim 18, while Lee et al. fails to disclose the claimed compounds, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the prior art second compound to arrive at the claimed compounds without any undue experimentation of negative consequences. For examples, a PHOSITA could have easily replaced the compound

    PNG
    media_image7.png
    298
    292
    media_image7.png
    Greyscale

(p. 107) with the claimed compound 

    PNG
    media_image8.png
    278
    202
    media_image8.png
    Greyscale

without expecting any difficulties or drawbacks as the following two groups are used interchangeably (see page 105):

    PNG
    media_image9.png
    151
    178
    media_image9.png
    Greyscale
 and 
    PNG
    media_image10.png
    176
    115
    media_image10.png
    Greyscale
.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762